In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-21-00104-CR



                              JUSTIN RYAN MYERS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee




                             On Appeal from the 6th District Court
                                   Lamar County, Texas
                                   Trial Court No. 27686




                          Before Morriss, C.J., Stevens and Carter,* JJ.




____________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                             ORDER

       Our review of the clerk’s record and the court reporter’s record in this matter indicates

that such records contain un-redacted “sensitive data” as that phrase is defined in Rule 9.10 of

the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a

birth date, a home address, and the name of any person who was a minor at the time the offense

was committed.” TEX. R. APP. P. 9.10(a)(3). The clerk’s record and the reporter’s record

include the names of persons who were minors at the time the offense was committed. Rule

9.10(b) states, “Unless a court orders otherwise, an electronic or paper filing with the court,

including the contents of any appendices, must not contain sensitive data.” TEX. R. APP. P.

9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in

paper form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because

the clerk’s record and the reporter’s record contain un-redacted sensitive data, we order the clerk

of this Court, or her appointee, in accordance with Rule 9.10(g), to seal the electronically filed

clerk’s record and reporter’s record in this case.

       IT IS SO ORDERED.

                                                            BY THE COURT

Date: May 2, 2022




                                                     2